Per Curiam:
Without entering upon an examination of the several points raised on this record, we think, upon the undisputed evidence, the defendant below was clearly estopped by the petition to the council, in which he united with others, from taking the defence of which he now seeks to avail himself. lie admitted in that petition that he expected to pay his quota towards the cost of grading and paving, and that the road would be a local benefit to him by making “ the markets easy of access and convenient ” to him.
Judgment affirmed.